*406
ORDER

PER CURIAM.
Chico D. Lee (“defendant”) appeals the judgment on his conviction, after a jury trial, of distributing a controlled substance under section 195.211. The court sentenced defendant to twenty years of imprisonment as a prior and persistent offender. Defendant claims the trial court plainly erred in allowing inadmissible hearsay testimony of other crimes.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).